Exhibit 99.1 Attention:Financial Editors Stock Symbol: (PGF) - TSX (PGH) - NYSE PENGROWTH SANCTIONS ACCELERATION OF THE LINDBERGH PROJECT, ANNOUNCES 2 (Calgary, January 11, 2013) /Marketwire/ - Pengrowth Energy Corporation is pleased to announce that its Board of Directors has sanctioned Phase 1 of its Lindbergh thermal bitumen project and approved its 2013 capital budget and production guidance. The Phase 1 Lindbergh project is expected to produce 12,500 barrels of bitumen per day (“bbpd”) when fully operational in Q2 2015, which is approximately one year ahead of prior estimates. Capital expenditures for Phase 1 are targeted at $590 million, of which $300 million is budgeted in 2013. This includes an additional $150 million compared to earlier guidance to accelerate the ramp-up and expand oil handling capacity of the plant, based on the excellent performance of the Lindbergh pilot operations. Pengrowth plans to invest a total of $770 million in 2013 to develop its focused set of oil and liquids-rich natural gas opportunities, including Lindbergh. The 2013 capital program will focus on maximizing cash flow to fund dividends, while investing significant long-lead capital related to Phase 1 of the low decline Lindbergh project. The 2013 program will be funded by operating cash flow and proceeds from non-core asset dispositions, including the $315 million Weyburn disposition announced in December. “We are excited to proceed with the first phase of Lindbergh, a highly economic, low decline project that, once at full capacity, will provide the backbone for a long term, dividend paying model,” said Derek Evans, President and Chief Executive Officer. “We believe the resource base at Lindbergh will ultimately support production of 50,000 barrels of bitumen per day for Pengrowth and will generate significant long term cash flow in support of our dividend. Pengrowth has a solid financial plan that allows us to fund our 2013 capital program without issuing further debt or equity.” Highlights: · Pengrowth remains committed to a dividend of 4 cents per share per month. · Pengrowth sanctions Phase 1 of the 26% IRR Lindbergh thermal bitumen project and corresponding $300 million in capital expenditures in 2013. · Pengrowth will undertake a $470 million non-thermal capital expenditure program in 2013, with $332 million directed to light oil and natural gas liquids in the core areas of Greater Olds and Swan Hills. The company plans to divest up to $700 million in assets in 2013 to improve financial flexibility and funding capability for Lindbergh in 2013 and 2014, as well as focusing our organizational expertise on our core areas. · The company expects its operations to generate funds flow of $680 million in 2013, about 14% more than forecast 2012 funds flow. Capital Allocation The 2013 capital program includes $470 million for development activities targeting light oil and liquids-rich natural gas production, mainly in the Greater Olds/Garrington area, Swan Hills and south east Saskatchewan. In 2013, Pengrowth will participate in drilling 82 net wells over and above any Lindbergh drilling. An additional $300 million will be spent at Lindbergh in 2013 as Pengrowth positions itself for growth in thermal oil production in 2014 and beyond. The 2013 budget focuses on projects with the highest rates of return and maximum cash flow, with recycle ratios in excess of 2 times. Based on the mid-point of the 2013 production guidance, Pengrowth expects to generate funds flow from operations of approximately $680 million, assuming a WTI oil price of USD$90/bbl (with a 9% discount for light oil and 23% discount for heavy oil), AECO natural gas price of Cdn$3.50/Mcf and a $1.00 Cdn/USD exchange rate. Pengrowth’s expected funds flow from operations of $680 million represents an increase of approximately 14% over forecast 2012 funds flow. Capital allocation by expenditure type Budgeted $ Millions Non-thermal Development $ Facilities andMaintenance $
